Action to recover judgment on a bond executed by the defendants secured by a mortgage on real property, the lien of which was extinguished by a foreclosure of a prior mortgage. Order of the County Court of Nassau county denying plaintiff’s motion under rule 112 of the Rules of Civil Practice for judgment on the pleadings reversed on the law, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs. The Mortgage Moratorium Acts are not available to the defendants. (Weisel v. Hagdahl Realty Co., Inc., 241 App. Div. 314; Brenek v. Bednar, 243 id. 622.) Young, Carswell, Davis, Adel and Taylor, JJ., concur.